DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12-21 are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0164349 GOPALAKRISHNAN et al., hereinafter “Gopalakrishnan” in view of US 2015/0065891 Wiesel, hereinafter “Wiesel”, further in view of US 2015/0374310 Lee, hereinafter “Lee” (all cited previously).
Regarding claim 12, Gopalakrishnan discloses a system (Para 9) for determining a probability of arrhythmia (Para 9) for a person (Para 9), the system comprising: a wearable device (Para 50) comprising: means for measuring a heartbeat interval (Para 109) of the person (Para 85); and an accelerometer (Para 118); means for measuring an electrocardiogram (Para 78 and 109) of the person (Para 9); a user interface (Figure 10, element 1018) for providing information and alerts (Para 109; Figure 10, element 1006); and a processor (Figure 10, element 1004) configured to: detect a period of rest (Para 118 mentions that an accelerometer measures the increase in activity, examiner takes the position that it could determine a rest period, i.e. decrease in activity level) of the person (Para 9), based on the accelerometer continuously measuring and communicating measurement data to the processor (Para 10, 96, and 118; the system is made to continuously measure physiological data and hence an continually measure accelerometer data and send it to the processor); analyze the measured heartbeat interval  (Para 109, processor analyzes the continuous heart rate information) to determine a probability of having arrhythmia (Para 108) for the person; generate an alert (Para 109; Figure 10, element 1006) to the user interface (Figure 10, element 1018), if the probability exceeds a predetermined threshold value (Para 108), to alert the person to measure the electrocardiogram (Para 109) with the means for measuring an electrocardiogram (Para 109); analyze the measured electrocardiogram (Figure 4, element 408) to determine if the probable arrhythmia is confirmed (Para 78, 81, and 83); and indicate the confirmed arrhythmia to the person via the user interface (Para 110).
Gopalakrishnan does not disclose only when a period of rest of the person is detected: measure, only during the period of rest, a resting heartbeat interval; analyze the measured resting heartbeat interval to determine a probability of having arrhythmia for the person; generate an alert to the user interface based on the analyzed measured resting heartbeat interval. 
However, Wiesel discloses an apparatus for measuring atrial fibrillation (Abstract), a type of Arrhythmia (Para 8) and teaches only when a period of rest of the person is detected: (Para 39-40) measure, only during the period of rest (Para 39-40; after accelerometer determines no movement, the pulse rhythm is obtained), a resting heartbeat interval (Para 39-40); analyze the measured resting heartbeat interval to determine a probability of having arrhythmia for the person (Para 40; pulse rhythm will be analyzed to determines if regular or irregular); generate an alert (Para 49) to the user interface (Para 49) based on the analyzed measured resting heartbeat interval (Para 49).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have only measured the heartbeat interval during a period of rest as taught by Wiesel, in the invention of Gopalakrishnan, in order to accurately determine if the heart rhythm is irregular (Wiesel; Para 16).
Gopalakrishnan does not disclose detect a period of rest of the person, based on the accelerometer continuously measuring and communicating measurement data to the processor; and, only when a period of rest of the person is detected. 
However, Lee discloses a wearable device that monitors activity of the user to detect arrhythmia (Abstract and Para 47) and teaches detect a period of rest of the person, based on the accelerometer continuously measuring (Para 39 discloses the continuous measurement of accelerometer data) and communicating measurement data to the processor (Para 39); and, only when a period of rest of the person is detected (Para 83; This discloses that the heart rate monitoring is set on an alternating mode, if an activity level is met then the heart rate sensor is activated).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have disclosed that the accelerometer is continuously measuring vs the heart rate sensor only measuring if a condition was met as taught by Lee, in the invention of Gopalakrishnan, in order to optimize battery consumption and only gather data when necessary (Lee; Abstract and Para 63).
Regarding claim 13, Gopalakrishnan discloses the means for measuring heartbeat interval is an electrical measurement means (Para 109, electrodes).
Regarding claim 14, Gopalakrishnan discloses the wearable device is a wristband (Para 109, watch).
Regarding claim 15, Gopalakrishnan discloses the means for measuring heartbeat interval (Para 109, watch/smartphone) is a portable computing device (Para 109, smartphone) equipped with a camera (Figure 10, although not mentioned, examiner takes the position that a smartphone is equipped with a camera) and a processor (Para 109) configured to determine the heartbeat interval (Para 109).
Regarding claim 16, Gopalakrishnan discloses at least one of the means for measuring an electrocardiogram (Para 109), the processor (Para 109) and the user interface (Figure 10, element 1018) is arranged in a portable computing device (Figure 10, element 1014, shows the ECG connected to the portable computing device which has a user interface and is equipped with a processor).
Regarding claim 17, Gopalakrishnan discloses the processor (Para 109; Figure 10, element 1004) is further configured to alert a medical professional (Figure 4, elements 416 and 418) of a confirmed arrhythmia (Para 58).
Regarding claim 18, Gopalakrishnan discloses the period of time is from 10 seconds to 60 minutes (Para 85, counting of immature beats per hour).
Regarding claim 19, Gopalakrishnan discloses a method (Para 9) using a system (Para 9) for determining a probability of arrhythmia (Para 9) for a person (Para 9), comprising: a wearable device (Para 50) comprising: means for measuring heartbeat interval (Para 109) of the person (Para 85); an accelerometer (Para 118); means for measuring an electrocardiogram (Para 78 and 109) of the person (Para 9); a user interface (Figure 10, element 1018) for providing information and alerts (Para 109; Figure 10, element 1006); and a processor (Figure 10, element 1004) configured to detect a period of rest (Para 118 mentions that an accelerometer measures the increase in activity, examiner takes the position that it could determine a rest period, i.e. decrease in activity level) of the person (Para 9), based on the accelerometer continuously measuring and communicating measurement data to the processor (Para 10, 96, and 118; the system is made to continuously measure physiological data and hence an continually measure accelerometer data and send it to the processor); analyze the measured heartbeat interval (Para 109, processor analyzes the continuous heart rate information) to determine a probability of having arrhythmia (Para 108) for the person; generate an alert (Para 109; Figure 10, element 1006) to the user interface (Figure 10, element 1018), if the probability exceeds a predetermined threshold value (Para 108), to alert the person to measure the electrocardiogram (Para 109) with the means for measuring an electrocardiogram (Para 109); analyze the measured electrocardiogram (Figure 4, element 408) to determine if the probable arrhythmia is confirmed (Para 78, 81, and 83); and indicate the confirmed arrhythmia to the person via the user interface (Para 110), for determining if there is a need (Para 109) for measuring an electrocardiogram of the person (Para 109), analyzing the measured electrocardiogram (Figure 4, element 408) to detect if probable arrhythmia is confirmed (Para 78), and creating an alert if the arrhythmia is confirmed (Figure 4, element 416), by giving an alert (Figure 10, element 1006) to measure an electrocardiogram if there is a probability of arrhythmia for a person (Para 109), the method comprising steps of: measuring heartbeat interval (Para 109) of the person for a period of time (Para 85) with the wearable (Para 50) device; analyzing the measured heartbeat interval (Para 109, processor analyzes the continuous heart rate information), with the processor (Figure 10, element 1004) of a wearable device (Figure 10, element 1014 and Para 116), to determine a probability of having arrhythmia (Para 78, 81, and 83) for the person; and alerting the person to measure an electrocardiogram (Para 109), with the user interface of the wearable device (Para 109 and 116; Figure 10, element 1018), if the probability exceeds a predetermined threshold value (Para 108).
Gopalakrishnan does not disclose only when a period of rest of the person is detected: measure, only during the period of rest, a resting heartbeat interval; analyze the measured resting heartbeat interval to determine a probability of having arrhythmia for the person; generate an alert to the user interface based on the analyzed measured resting heartbeat interval. 
However, Wiesel discloses an apparatus for measuring atrial fibrillation (Abstract), a type of Arrhythmia (Para 8) and teaches only when a period of rest of the person is detected: (Para 39-40) measure, only during the period of rest (Para 39-40; after accelerometer determines no movement, the pulse rhythm is obtained), a resting heartbeat interval (Para 39-40); analyze the measured resting heartbeat interval to determine a probability of having arrhythmia for the person (Para 40; pulse rhythm will be analyzed to determines if regular or irregular); generate an alert (Para 49) to the user interface (Para 49) based on the analyzed measured resting heartbeat interval (Para 49).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have only measured the heartbeat interval during a period of rest as taught by Wiesel, in the invention of Gopalakrishnan, in order to accurately determine if the heart rhythm is irregular (Wiesel; Para 16).
Gopalakrishnan does not disclose detect a period of rest of the person, based on the accelerometer continuously measuring and communicating measurement data to the processor; and, only when a period of rest of the person is detected. 
However, Lee discloses a wearable device that monitors activity of the user to detect arrhythmia (Abstract and Para 47) and teaches detect a period of rest of the person, based on the accelerometer continuously measuring (Para 39 discloses the continuous measurement of accelerometer data) and communicating measurement data to the processor (Para 39); and, only when a period of rest of the person is detected (Para 83; This discloses that the heart rate monitoring is set on an alternating mode, if an activity level is met then the heart rate sensor is activated).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have disclosed that the accelerometer is continuously measuring vs the heart rate sensor only measuring if a condition was met as taught by Lee, in the invention of Gopalakrishnan, in order to optimize battery consumption and only gather data when necessary (Lee; Abstract and Para 63).
Regarding claim 20, Gopalakrishnan discloses sending the alert (Para 109) to the person (Para 109).
Regarding claim 21, Gopalakrishnan discloses the third party (Para 78) is a medical professional (Para 78).
Response to Arguments
Applicant's arguments filed 08/18/2022 have been fully considered but they are not persuasive. 
Examiner respectfully disagrees with the arguments filed and holds the rejection of claims 12-21. To start off, examiner relies on the reference Wiesel (specifically in Paragraph 40) to teach any limitation that discusses “only when a period of rest is detected” does one measure a heart rate interval, and that is exactly what Wiesel teaches. Wiesel discloses in Para 40 that the accelerometer is used to check for movement and only when the wrist is motionless is the pulse reading detected. This is an obvious method that can be combined into the primary reference Gopalakrishnan. Examiner would like to point out that Para 40 of Wiesel also discloses checking again for movement a period of time later and gives an example of 5 minutes, however, this can be interpreted as continuous movement under broadest reasonable interpretation because the term “continuously measuring” has not been defined in the claims. Wiesel gives an example of 5 minutes but it could be 1 second or less, which can be interpreted as a continuous measurement, however, examiner decided to bring in reference Lee to disclose this continuous measurement and communicating this data to the processor in order to avoid an argument. Now regarding the argument towards Lee, examiner used the reference Lee to disclose the “continuously measuring and communicating measurement data to the processor” which is clearly shown as being obvious in Para 39. Examiner also points out to Para 83 in the rejection only to show how the activity data is tied into the heart rate measurement data. Lee was not used to teach the limitation “only during a period of rest”, instead examiner relies on Wiesel to teach that limitation and only incorporated it into the rejection under Lee to tie the acceleration data to the heart rate measurement data.  For this reason, the claims are held rejected. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYA ZIAD BAKKAR whose telephone number is (313)446-6659.  The examiner can normally be reached on 7:30 am - 5:00 pm M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on (571) 272-4949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AYA ZIAD BAKKAR/
Examiner, Art Unit 3792


/CARL H LAYNO/Supervisory Patent Examiner, Art Unit 3792